DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on December 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Amendment(s) and Claim Status
In the preliminary amendment filed December 22, 2021, claims 1-20 were canceled, and claims 21-40 were added.  Claims 21-40 have been presented for further consideration.

Claim Objections
Claim 37 is objected to because of the following informalities:  as presented, the claim notes in part that “the speed of the pump is the speed of the pump when depositing…”.  It appears that the claim is intended to present a comparable coinciding with the “speed of the pump”, as opposed to comparing the “speed of the pump” to itself.  As such the claim [appears to] perform a self-analysis without a comparable, obscuring functionality relating to the overlapping process.  Appropriate correction is required.
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24, 26-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al., US Patent No. 9,815,268 (patented November 14, 2017, hereinafter MARK) in view of  SUSNJARA et al., US Patent Application Publication No. 2018/0056602 (published March 1, 2018, hereinafter SUSNJARA).

Claims 1-20 (Cancelled)

As per claim 21 (New), MARK teaches of an additive manufacturing method, comprising:
receiving, at an electronic device, a model for a part (see col. 18, lines 37-44: in constructing a part using a 3D printer, the process starts with a model of the potential part);
dividing the electronic model into a plurality of sections (see col. 18, lines 1-58: the model is divided into slices and contain surface structural data relative to edges, faces and vertices);
selecting a set of print parameters for one or more of the sections, wherein the set of print parameters includes an extruded parameter (see col. 1, lines 46-57; col. 30, lines 49-53 and col. 56, lines 15-24: sections are generated for printing, wherein extruded parameters are used in setting boundaries and specifications for regional printing); and
controlling an additive manufacturing apparatus including a nozzle to deposit material onto a surface according to the set of print parameters, such that the plurality of sections are joined together to manufacture the part (see col. 10, lines 1-24; col. 42, lines 38-42; and col. 56, lines 15-24; and col. 55, lines 51-64: extrusion process is used in joining the sections and cross-sections, wherein the printed/deposited material becomes a fused composite).
	While MARK focuses on controlling print parameters relative to defined toolpaths wherein the flow of material relies on a nozzle depository assembly which uses extruded processing (see above cited references).  However, the reference fails to explicitly teach of print parameters including extruder parameters and controlling an additive manufacturing apparatus including an extruder to deposit material onto a surface according to the set of print parameters, including controlling one or more aspects of the extruder based on the extruder parameter, such that the plurality of sections are joined together to manufacture the part.
Like MARK, SUSNJARA is directed to a system and method for dispensing material during additive manufacturing.  However, SUSNJARA further teaches of controlling elements of the printer actively engaged in the printing process, wherein the system manages control parameters used to facilitate flowable material, whereby the system and method engages the use of an extruder for deposition (e.g., speed, pressure, etc.) (see par. 11-12 and 25-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of SUSNJARA's method of using an extruder for depositing material, with MARK's method of parsing models for printing, to provide a method for optimizing the flow of various materials in an additive manufacturing environments.	

As per claim 24 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein SUSNJARA further teaches of the additive manufacturing method of claim 21, wherein the extruder parameter is a speed of an extruder screw (see par. 9-12: rotating the screw in the extruder allows for varying the speed/rate of material pumped through the extruder).

As per claim 26 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein SUSNJARA further teaches of the additive manufacturing method of claim 21, wherein the additive manufacturing apparatus includes a pump downstream of the extruder, and the set of print parameters includes one or more print parameters for controlling the pump (see fig. 4; and par. 11-13, 24-26 and 37: print parameters for the pump coincide with the rate of translation for the nozzle/extruder and sensed pressure, wherein synchronization of flow rates is critical). 

As per claim 27 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein SUSNJARA further teaches of the additive manufacturing method of  claim 21, wherein the extruder parameter is a parameter for reversing a rotation direction of an extruder screw (see par. 9 and 26: changes in print direction results in a speed changes or reversing rotation of the extruder screw).

As per claim 28 (New), MARK teaches of an additive manufacturing method, comprising:
receiving, at an electronic device, a model for a part (see col. 18, lines 37-44: in constructing a part using a 3D printer, the process starts with a model of the potential part);
selecting a set of print parameters for manufacturing the part, wherein the set of print parameters includes an extruder parameter and a compression parameter (see col. 11, lines 33-56 and col. 14, lines 7-25: sections are generated for printing, wherein extruded parameters are used in setting boundaries and specifications for regional printing); and
controlling an additive manufacturing apparatus including an extruder (see col. 30, lines 49-53 and col. 56, lines 15-24: an extrude operator is employed in deposition of material respective of specified layers), a nozzle and a compression device to deposit material onto a surface and compress the deposited material according to the set of print parameters (see fig. 2B; col. 10, lines 1-24; col. 11, lines 33-57; and col. 64, lines 17-45: system relies on a nozzle for deposition, wherein an axial compression roller is employed in presses filament along printed zones).
	While MARK focuses on controlling print parameters relative to defined toolpaths whereby the flow of material relies on a nozzle depository assembly that uses extruded processing techniques (see above cited references).  However, the reference fails to explicitly teach of controlling one or more aspects of the extruder based on the extruder parameter and controlling one or more aspects of the compression device based on the compression parameter, such that a plurality of layers deposited with the nozzle are joined together to manufacture the part.
SUSNJARA focuses on a method for dispensing material during additive manufacturing, whereby the system actively manages control parameters and functions (e.g., speed, pressure, etc.) used to facilitate flowable material, and engages the use of an extruder for deposition (see par. 11-12 and 25-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of SUSNJARA's method of using an extruder for depositing material, with MARK's method of parsing models for printing, to provide a method for optimizing the flow of various materials in an additive manufacturing environments.	

As per claim 29 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein MARK further teaches of the additive manufacturing method of claim 28, wherein the compression parameter is a parameter for controlling a compression roller of the compression device (see col. 64, lines 29-45: the roller is controlled to provide a compressive force to deposited material wherein it can act to follow the print head or actively articulate based on the deposition of material).

As per claim 30 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein SUSNJARA further teaches of the additive manufacturing method of claim 29, wherein the extruder parameter is a speed of an extruder screw (see par. 9-12: rotating the screw in the extruder allows for varying the speed/rate of material pumped through the extruder).

As per claim 31 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein MARK further teaches of the additive manufacturing method of claim 28, wherein the set of print parameters includes at least one print parameter for controlling a path of the nozzle when forming a boundary of a layer of the part (see col. 2, lines 3-28 and col. 18, line 59 through col. 19, line 4: 3D toolpaths include paths with actuation instruction to move deposition heads along printing paths, along with geometric files which define material property according to disposition and volumetric location (e.g., boundaries, divisions, slices, etc.)) and at least one print parameter for controlling a path of the nozzle when forming an infill within the boundary (see col. 11, lines 22-25 and col. 24, lines 42-47: global rules dictate priority respective of the part and sections printed (e.g., wall boundaries may have a higher priority than infill areas)).

As per claim 33 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein SUSNJARA further teaches of the additive manufacturing method of claim 28, wherein the extruder parameter is a parameter for reversing a rotation direction of an extruder screw (see par. 9 and 26: changes in print direction results in a speed changes or reversing rotation of the extruder screw).

As per claim 34 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein SUSNJARA further teaches of the additive manufacturing method of claim 33, wherein extruder parameter reverses the rotation direction of the extruder screw while translating the nozzle (see par. 26-27: a rapid decrease (e.g., reversing rotation direction) of the extruder screw speed does not indicate an immediate change in material flow, wherein a modified servo signal is employed in coordinating extruder speed with the speed of a polymer pump).

As per claim 35 (New), MARK teaches of an additive manufacturing method, comprising: 
receiving, at an electronic device, a model for a part; selecting a set of print parameters for manufacturing the part (see col. 18, lines 37-44: in constructing a part using a 3D printer, the process starts with a model of the potential part), wherein the set of print parameters includes: 
an extruded parameter and a compression parameter (see col. 11, lines 33-56 and col. 14, lines 7-25: sections are generated for printing, wherein extruded parameters are used in setting boundaries and specifications for regional printing); and 
controlling an additive manufacturing apparatus including an extruder (see col. 30, lines 49-53 and col. 56, lines 15-24: an extrude operator is employed in deposition of material respective of specified layers), a nozzle and a compression device to deposit material onto a surface and compress the deposited material according to the set of print parameters (see fig. 2B; col. 10, lines 1-24: ) (see col. 11, lines 33-57 and col. 64, lines 17-45: system relies on a nozzle for deposition, wherein an axial compression roller is employed in presses filament along printed zones).
SUSNJARA teaches of a method for controlling one or more aspects of the compression device based on the compression parameter, such that a plurality of layers deposited with the nozzle are joined together to manufacture the part (see col. 64, lines 29-45: the roller is controlled to provide a compressive force to deposited material wherein it can act to follow the print head or actively articulate based on the deposition of material); controlling one or more aspects of the extruder based on the extruder parameter (see par. 9-12: rotating the screw in the extruder allows for varying the speed/rate of material pumped through the extruder); and controlling one or more aspects of the pump based on the pump parameter (see fig. 4; and par. 11-13, 24-26 and 37: print parameters for the pump coincide with the rate of translation for the nozzle/extruder and sensed pressure, wherein synchronization of flow rates is critical). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of SUSNJARA's method of using an extruder for depositing material, with MARK's method of parsing models for printing, to provide a method for optimizing the flow of various materials in an additive manufacturing environments.	

As per claim 36 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein SUSNJARA further teaches of the additive manufacturing method of claim 35, wherein the print parameter sets a speed of the pump (see par. 11-12 and 25-26: setting the speed of the pump in alignment with rate of translation of the nozzle). 

As per claim 37 (new), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein MARK further teaches of the additive manufacturing method of claim 36, wherein the speed of the pump is the speed of the pump when depositing overlapping beads of material (see col. 43, lines 40-67: variable cross sectional areas have deposited sections wherein bead size depend on extrusion rate).

As per claim 38 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein SUSNJARA further teaches of the additive manufacturing method of claim 35, wherein the extruder parameter is a speed of an extruder screw (see par. 11-12 and 25-26: setting the speed of the pump in alignment with rate of translation of the nozzle, coinciding with the rotating of the screw as it relates to heated position along the barrel).

As per claim 39 (New), the combination of MARK and SUSNJARA teaches all of the limitations noted in the base claim(s) as outlined above, wherein SUSNJARA further teaches of the additive manufacturing method of claim 35, wherein the extruder parameter is a parameter for reversing a rotation direction of an extruder screw (see par. 9 and 26: changes in print direction results in a speed changes or reversing rotation of the extruder screw).

Claims 22, 23, 25, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over  MARK and SUSNJARA as applied to claims 20-21, 24, 26-31 and 33-39 above, and further in view of Hergel et al., “Clean Color: Improving Multi-Filament 3D Prints” (available to the public in 2014, hereinafter HERGEL).

As per claim 22 (New), the combination of  MARK and SUSNJARA teaches of a system and method for generating print parameters and carrying out additive manufacturing activities for processing print products (see the claim references noted above). However, the references fail to explicitly focus on performing priming functions.
Like MARK and SUSNJARA, HERGEL teaches of fusing filament fabrication in an additive manufacturing environment, resulting in the production of a 3D printed end-product. HERGEL further teaches of an additive manufacturing method wherein the extruder parameter determines whether priming is performed with the extruder (see sect. 2.4: before printing, priming is initiated to prepare for filament and/or the addition of supporting filament material (e.g., color)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of HERGEL's method of priming the extruder, with MARK and SUSNJARA's method of generating print parameters and controlling the 3D printing process, to provide a method for preparing the system for differing materials during production and minimizing the “bleed”, overrun, encroachment and/or combination of unwanted materials during manufacturing.

As per claim 23 (New), the combination of  MARK, SUSNJARA and HERGEL teaches all of the limitations noted in the base claim(s) as outlined above, wherein HERGEL further teaches of the additive manufacturing method of claim 21, wherein the extruder parameter is a selection of a period of time during which priming is performed (see sect. 2.4: as a means to stop the cross-over of filament material, the system integrates an element time along with inverse activity to obviate “oozing” factors as well prepare for new material which differs from the use of a prior application (e.g., change in color, change in material, etc.)).

As per claim 25 (New), the combination of MARK, SUSNJARA and HERGEL teaches all of the limitations noted in the base claim(s) as outlined above, wherein HERGEL further teaches of the additive manufacturing method of claim 21, wherein the extruder parameter is a speed of an extruder screw during priming (see fig. 3; sect. 2.4 and sect. 3: during the priming process, the speed of the extruder screw is decreased to minimize ooze).

As per claim 32 (New), the combination of MARK, SUSNJARA and HERGEL teaches all of the limitations noted in the base claim(s) as outlined above, wherein HERGEL further teaches of the additive manufacturing method of claim 28, wherein the extruder parameter is a parameter for adjusting the extruder during a priming process (see fig. 3; sect. 2.4 and sect. 3: during the priming process, the extruder parameter adjusted to minimize the flow of material and negate ooze associated with filament characteristics).

As per claim 40 (New), the combination of  MARK, SUSNJARA and HERGEL teaches all of the limitations noted in the base claim(s) as outlined above, wherein HERGEL further teaches of the additive manufacturing method of claim 35, wherein the extruder parameter is a selection of a period of time during which priming is performed (see sect. 2.4: as a means to stop the cross-over of filaments, the system initiates a time element to obviate “oozing” factors as well prepare for new material).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Horvath et al., “3D Printing with Matter Control” focuses on the 3D-printing ecosystem and controlling elements employed in generating a printed 3D product; and Tan et al., “Extrusion-Based 3D Food Printing - Materials and Machines”, is directed to controlling elements respective of filament/edible-based materials used in printing 3D food products.  The balance of the references cited in the attached PTO Form-892 focus on controlling the deposition, flow of material and fusion characteristics associated with a design, as well as operational parameters related to the additive manufacturing process.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119